Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
8, 2007








Petition for Writ of
Mandamus Denied and Memorandum Opinion filed March 8, 2007.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-07-00143-CV
____________
 
IN RE DAVID ROSE, DANA ROSE, AND BRYAN JAMES, 
 Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I
N I O N
On
February 21, 2007, relators, David Rose, Dana Rose,
and Bryan James, filed a petition for writ of mandamus in this court,
complaining of rulings made by respondent, the Honorable Reece Rondon, presiding judge of the 234th District Court, Harris
County, Texas, that relate to an order granting real party-in-interest=s motion for partial summary
judgment.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex.
R. App. P. 52.1. 




Relators
have failed to establish that the trial court=s rulings are an abuse of discretion
for which they have no adequate remedy by appeal.  See In re Ford Motor Co., 165 S.W.3d 315, 317 (Tex. 2005).  Accordingly, we deny relators= petition for writ
of mandamus.                                                                                         
 
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed March 8,
2007.
Panel consists of Justices Yates, Anderson, and
Hudson.